            Case 1:21-cv-00444-DLF Document 4 Filed 03/22/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

EDWARD HASBROUCK,                            *
                                             *
       Plaintiff,                            *
                                             *
       v.                                    *       Civil Action No. 1:21-cv-00444 (DLF)
                                             *
NATIONAL ARCHIVES AND                        *
RECORDS ADMINISTRATION,                      *
                                             *
       Defendant.                            *
                                             *
*      *       *      *       *       *      *       *       *      *       *       *      *

                                     PROOF OF SERVICE

       Plaintiff hereby provides Proof of Service for Plaintiff’s Complaint. On 23 February

2021, Defendant accepted electronic service of the Summons and Complaint. On 18 March 2021,

the Civil Process Clerk at the United States Attorney’s Office for the District of Columbia orally

confirmed receipt of the Summons and Complaint, although the United States Postal Service

(“USPS”) tracking system lost track of the envelope en route. The USPS tracking system

similarly lost track of the copy mailed via Certified Mail to the U.S. Attorney General, but the

undersigned has been unable to reach any Department of Justice (“DOJ”) official to confirm

receipt of that copy, despite multiple phone calls to multiple relevant numbers. Accordingly,

since the Attorney General’s copy was mailed over two weeks ago, and since the Civil Process

Clerk of the U.S. Attorney’s office received service of a contemporaneously mailed envelope

four days ago (which would have been delivered to the same DOJ Mail Processing Center in

Landover, MD), the Court should consider service to have been effected on 18 March 2021.
         Case 1:21-cv-00444-DLF Document 4 Filed 03/22/21 Page 2 of 2




Date: March 22, 2021

                                       Respectfully submitted,

                                        /s/ Kelly B. McClanahan
                                       Kelly B. McClanahan, Esq.
                                       D.C. Bar #984704
                                       National Security Counselors
                                       4702 Levada Terrace
                                       Rockville, MD 20853
                                       301-728-5908
                                       240-681-2189 fax
                                       Kel@NationalSecurityLaw.org

                                       Counsel for Plaintiff




                                      2
